DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/22/22.
The traversal is on the ground(s) that the two groups having overlapping subject matter.  This is not found persuasive because though there may be overlapping subject matter the method of group II is specific to method steps by a controller for activating one of the different elements where group I, the apparatus requires each of the different means for heating within the cooking appliance.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  In the instant case the “activating” is claimed as “at least one of” and thus the corresponding phrase “and a convection module” should be “or a convection module”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (8766151).
Weber teaches a method of operating a cooking appliance, the cooking appliance comprising a casing defining a cooking cavity (col. 10 line 36), the method comprising:
receiving, by a controller of the cooking appliance (col. 12 line 18; control processor), an input indicating that the cooking appliance is to operate in a meal cook cycle (col. 12 lines 16-17; cook time; col. 14 line 10)
activating at least one of a microwave module for delivering microwave energy into the cooking cavity (col. 12 lines 5-10),
activating a motor to rotate a turntable in a back-and-forth motion within the cooking cavity during the meal cook cycle during at least a portion of the meal cook cycle (col. 6 lines 11-17, col. 12 lines 49-55).
Wherein rotating the turntable in the back-and-forth motion during at least the portion of the meal cook cycle comprises rotating the turntable from a first position to a second position in a first direction followed by rotating the turntable from the second position to the first position in a second direction opposite the first direction ((col. 6 lines 11-17, col. 12 lines 49-55).
Wherein rotating the turntable in the back-and-forth motion during at least the portion of the meal cook cycle comprises rotating the turntable across an arc of less than three hundred sixty degrees in a first direction followed by rotating the turntable across the arc of less than three hundred sixty degrees in a second direction opposite the first direction immediately after rotating the turntable across the arc of less than three hundred sixty degrees in the first direction(col. 11 lines 44-55, col. 12 lines 49-55).
Wherein the arc of less than three hundred sixty degrees is less than or equal to two hundred seventy degrees (col. 6 lines 11-17, col. 12 lines 49-55).
Wherein the meal cook cycle comprises a plurality of stages and wherein the motor is activated to rotate the turntable in the back-and-forth motion only during one stage of the plurality of stages of the meal cook cycle (col. 14 lines 26-32) where the stages are defined as a first stage where rotation is delayed and the subsequent stage comprising rotation.
Wherein the meal cook cycle comprises a plurality of stages and wherein the motor is activated to rotate the turntable in the back-and-forth motion across a first arc during a first stage of the plurality of stages and to rotate the turntable in the back-and-forth motion across a second arc during a second stage of the plurality of stages, wherein the first arc is less than three hundred sixty degrees and the second arc is less than the first arc (col. 14 lines 16-20; col. 11 lines 52-54; relative plurality of stages).
Wherein the first arc and the second arc overlap along a circumferential direction (col. 14 lines 16-20; col. 11 lines 52-54, col. 11 lines 60-64).
Wherein the first arc and the second arc are spaced apart along a circumferential direction (relative difference in degrees; col. 14 lines 16-20; col. 11 lines 52-54).
Wherein the cooking appliance further comprises an upper pan mounted above the turntable (col. 1 line 19 cooking dish), wherein activating the motor to rotate the turntable in the back-and-forth motion within the cooking cavity during the meal cook cycle comprises simultaneously rotating the turntable and the upper pan in the back-and-forth motion within the cooking cavity (col. 1 lines 22-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5558799; 5440105; 4939333 relative to teachings of turntables in microwaves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792